People v Saunders (2015 NY Slip Op 03300)





People v Saunders


2015 NY Slip Op 03300


Decided on April 21, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2015

Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.


14895 4434/11

[*1] The People of the State of New York, Respondent,
vStephen Saunders, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Margaret E. Knight of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Brian R. Morrison of counsel), for respondent.

Judgment, Supreme Court, New York County (Cassandra Mullen, J.), rendered May 22, 2012, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and assault in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 3½ to 7 years, unanimously affirmed.
Defendant's general objections failed to preserve his claim that the People introduced testimony that constituted uncharged crime evidence as well as hearsay (see People v Tevaha, 84 NY2d 879 [1994]), and we decline to review it in the interest of justice. As an alternative holding, we find the argument unavailing. Defendant was charged with assaulting a hospital security officer during a dispute over defendant's attempt to see his wife, who was in a psychiatric emergency room. Evidence that the hospital staff had learned that defendant's wife did not wish to see defendant, whom she alleged to be the cause of her hospitalization, did not amount to evidence of a prior bad act (see People v Hamilton, 73 AD3d 408 [1st Dept 2010], lv denied 15 NY3d 774 [2012]; People v Flores, 210 AD2d 1, 2 [1st Dept 1994], lv denied 84 NY2d 1031 [1995]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2015
CLERK